                 Case 2:18-cr-00200-KJM Document 61 Filed 07/23/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALSTYN BENNETT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00200-KJM
12                                Plaintiff,             STIPULATION REGARDING CONTINUING
                                                         HEARING ON MOTION FOR DISCOVERY AND
13                          v.                           BRIEFING SCHEDULE
14   MONTRELL ROY,                                       DATE: July 23, 2021
                                                         TIME: 2:00 p.m.
15                               Defendant.              COURT: Hon. Deborah Barnes
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for hearing on the motion for discovery on July 23,

21 2021.

22          2.      By this stipulation, the parties now move to continue the hearing on the motion for

23 discovery from July 23, 2021 to August 20, 2021 before the duty Magistrate Judge.

24          3.      The parties further request that the new briefing schedule for the motion for discovery be

25 as follows:

26 / / /
27 / / /

28 / / /

      STIPULATION AND [PROPOSED] ORDER                   1
30
              Case 2:18-cr-00200-KJM Document 61 Filed 07/23/21 Page 2 of 2


 1                 a)       Government’s response to motion for discovery due: August 13, 2021

 2                 b)       Defendant’s reply in support of the motion for discovery due: August 17, 2021

 3         IT IS SO STIPULATED.

 4
      Dated: July 22, 2021                                  PHILLIP A. TALBERT
 5                                                          Acting United States Attorney
 6
                                                            /s/ ALSTYN BENNETT
 7                                                          ALSTYN BENNETT
                                                            Assistant United States Attorney
 8

 9
      Dated: July 22, 2021                                  /s/ SHARI RUSK
10                                                          SHARI RUSK
11                                                          Counsel for Defendant
                                                            Montrell Roy
12

13

14
                                           FINDINGS AND ORDER
15
           IT IS SO FOUND AND ORDERED
16
     Dated: July 22, 2021
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND [PROPOSED] ORDER                  2
30
